Title: To Alexander Hamilton from Gouverneur Morris, 19 December 1800
From: Morris, Gouverneur
To: Hamilton, Alexander



Washington 19 Decr. 1800
My dear Sir

In Company this Day I heard much said about the Treaty brought to us by Mr. Davie, wherefore as it is a Subject of public Conversation those Restraints which I had impos’d on myself are remov’d and I take the earliest Opportunity of saying one Word about it to you.
The Negotiation appears to have been very well conducted on the Part of France and the Result is probably equal to her Wishes. It contains among other Things a Stipulation that as the Parties cannot agree about the old Treaties nor the Indemnities mutually due or claimed they will negotiate further about them at a convenient Period and untill they shall have agreed on those Points the Treaties shall have no Operation but the Relations of the two Countries be regulated by that Convention. That public Ships which have been or may be taken shall be mutually restor’d. That Property capturd and not yet definitively condemned shall be restor’d on Proof of Ownership. That Debts shall be paid. That the Vessels of the two Nations and their Privateers as well as their Prizes shall be treated in the respective Ports of each other as those of the Nation the most favored. That free Ships shall make free goods and the Converse. That where merchant Ships are convoyed the Word of the Officer commanding the Convoy shall be taken and no Visit allowed. That when armed Ships shall be permitted to enter with their Prizes they shall not be oblig’d to pay any Duty nor shall the Prizes be seized nor shall the Officers of the Place make Examination concerning the Lawfulness of such Prizes but this Stipulation is not to extend beyond the most favored Nation. That Privateers belonging to an Enemy shall not fit their Ships sell or exchange their Prizes or purchase Provisions except what may be needful to go to the next Port of their own Country. Finally this ⟨con⟩vention is unlimitted in it’s Duration. Such my dear ⟨Sir⟩ is the Result of our french Negotiation which evidently ⟨pla⟩ces us in a critical Situation.
It is suppos’d that Mr. Jefferson and Mr. Burr will have equal Votes, and various Speculations are made and making on that Subject. It was propos’d to prevent any Election and thereby throw the Government into the Hands of a President of the Senate, it even went so far as to cast about for the Person. This appear’d to me a wild Measure and I endeavored to dissuade those gentlemen from it who mentioned it to me; it seems now to be given up. The Object with many is to take Mr Burr & I should not be surpriz’d if that Measure were adopted. Not meaning to enter into Intrigues I have meerly exprest the Opinion that since it was evidently the Intention of our fellow Citizens to make Mr Jefferson the President it seems proper to fulfill that Intention. The Answer is simple and in meer Reasoning conclus⟨ive⟩ but it is not conclusive to unimpassioned Sentim⟨ent.⟩ Let the Representatives do what they may they will not want Argument to justify them, and the Situation of our Country (doomed perhaps to sustain unsupported A War against France or England) seems indeed to call for a vigorous practical Man. Mr Burr will it is said come hither, and some who pretend to know his Views think he will bargain with the Federalists. Of such Bargain I shall know Nothing and having declar’d my Determination to support the constitutionally appointed Administration so long as it’s Acts shall not in my Judgment be essentially wrong my personal Line of Conduct gives me no Difficulty but I am not without serious Apprehensions for the future State of Things.
The Antifederal Party is beyond Question the most numerous at present and should they be ⟨d⟩isappointed in their Expectation as to the President ⟨t⟩hey will generally I believe oppose the Government with embittered Rancor. The best Federalists will I apprehend support but feebly a Man whom (unjustly perhaps) they consider as void of Principle, and a Government whose Force lies in public Opinion will under such Circumstances be critically situated. I should do Injustice to my Opinion of your intuitive Judgment should I dilate any farther. You are better acquainted with Characters and Opinions than I possibly can be and your Ideas will have Weight on the minds of many here, should you think proper to transmit them thro some accustomed Channel of Communication. The Subject is certainly of high Consideration and the Circumstances of the moment are of peculiar Delicacy.
As ever I am truly yours

Gouvr Morris
Alexander Hamilton Esqr.New York
